Citation Nr: 0900990	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-12 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for glaucoma, left eye.

4.  Entitlement to service connection for numbness, 
fingertips and hand, left.

5.  Entitlement to service connection for numbness, 
fingertips and hand, right.

6.  Entitlement to service connection for insomnia.

7.  Entitlement to service connection for a stomach 
condition.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for bilateral tinnitus.

10.  Entitlement to service connection for pes planus, left 
foot.

11.  Entitlement to service connection for plantar fasciitis, 
left foot.

12.  Entitlement to service connection for pes planus, right 
foot.

13.  Entitlement to service connection for plantar fasciitis, 
right foot.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970 and from August 2004 to December 2005.  The 
veteran also had unsubstantiated Army National Guard service 
from 1974 to 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims.

In September 2008, the veteran presented sworn testimony 
during a personal hearing in Jackson, Mississippi, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the veteran's claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the veteran's 
claims.

During his September 2008 Travel Board hearing, the veteran 
stated that he served in the Army National Guard from 
approximately 1974 to 2004.  The record does not include any 
service treatment records from this time period, nor does it 
include any indication that the RO sought to obtain those 
records.  The Board observes that to the extent that the 
veteran contends that records from his time in the National 
Guard may support his claims, the Veterans Claims Assistance 
Act of 2000 requires VA to attempt to obtain such records.

The claims file is also completely negative for any current 
treatment records.  The veteran maintained during his hearing 
that he has been treated by VA, specifically at the clinic in 
Kosciusko, Mississippi.  These records have not been 
associated with the veteran's claims file.  The veteran also 
indicated that he had been treated for these conditions by 
his primary care physician.  These records are also not of 
record and must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
appropriate record keeping organization 
and attempt to obtain the veteran's 
service treatment records from his U.S. 
Army National Guard enlistment for the 
period 1974 to 2004.  Any response or 
lack thereof should be documented in the 
veteran's claims file.
2.  The RO/AMC should obtain any 
outstanding VA treatment records for the 
veteran, to include any available 
treatment records from the VA clinic in 
Kosciusko, Mississippi.  Any response or 
lack thereof should be documented in the 
veteran's claims file.

3.  The RO/AMC should contact the 
veteran in writing to obtain the names 
and addresses of all physicians who 
provided him with treatment for his 
claimed disabilities.  After receiving 
the appropriate consent forms, VA 
should make all efforts to obtain any 
outstanding private treatment records.  
Any response or lack thereof should be 
documented in the veteran's claims 
file.

4.  After obtaining any outstanding 
evidence, the RO/AMC should determine 
whether it is necessary to obtain new 
VA examinations to determine the nature 
and etiology of the veteran's claimed 
conditions.  If so, the examiners are 
requested to review the veteran's 
claims file in conjunction with the 
examinations and state this has been 
accomplished in the examination 
reports.  The examiners are then 
requested to state whether it is at 
least as likely as not that the stated 
conditions are the result of a disease 
or injury in service.

It would be helpful if the examiners 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinions provided.

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

